FORET, Judge.
Defendant, Samuel Stewart, was charged by bill of information with possession of marijuana, with intent to distribute, in violation of LSA-R.S. 40:966 A(l).
*1252After trial before a jury of twelve, defendant was found guilty as charged. The defendant was sentenced to serve ten years at hard labor and pay a fine of $15,000.00, plus court costs.
Although defendant has filed a brief containing two allegations of error, he failed to file any assignments of error with the trial court. Allegations of error not embodied in a formal assignment of error and appearing for the first time in a defendant’s brief are not properly before a reviewing court. State v. Spears, 350 So.2d 603 (La.1977); LSA-C.Cr.P. Art. 844. Therefore, this case is reviewable only for errors discoverable by a mere inspection of the pleadings and proceedings, and without inspection of the evidence. LSA-C.Cr.P. Art. 920; State v. Jackson, 332 So.2d 211 (La.1976). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.